Citation Nr: 1822193	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-31 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1979 to May 1979, December 1984 to August 1985, January 1987 to May 1988, August 1990 to August 1991, and October 2001 to September 2006.  He also had numerous years of service in the Air Force Reserves until his retirement in December 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas.  


FINDING OF FACT

Any current sleep apnea did not have its onset during a period of active service or a period of ACDUTRA, nor is it otherwise related to service.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§ 101, 1101, 1110, 1112, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3,317 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21),(24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

In evaluating the evidence in any given appeal, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

At the outset, the Board notes that the Veteran has been diagnosed with obstructive sleep apnea.  Because this condition has a specific diagnosis, it is not an undiagnosed illness and service connection under 38 C.F.R. § 3.317 is not warranted.

The Veteran maintains that his current sleep apnea had its onset in the 1990's and that is related to his period of service.  In support of his claim, the Veteran has submitted a March 2012 statement from his wife, who indicated that she had been married to the Veteran for 21 years and that for the past seven years her husband started to snore, with it sometimes being unbearable.  She noted that sometimes it felt like he had stopped breathing.  She stated that the Veteran also told her that he would become sleepy at work.  

Service treatment records reveal no complaints or findings of snoring or other difficulties sleeping during the Veteran's period of active service or in medical evaluations performed while in the Reserves.  The first notation of problems with snoring/daytime somnolence was not until the Veteran reported having these problems on his September 2011 medical assessment, performed in conjunction with his separation from the Reserves.  

In a September 2011 treatment record, it was noted that the Veteran reported that his wife told him that he would snore and occasionally wake up gasping or coughing.  The Veteran was referred to a sleep clinic at that time.  The Veteran underwent a sleep study in October 2011, at which time he was diagnosed with obstructive sleep apnea. 

Upon review of all of the evidence of record, the Board finds that the evidence indicates that the Veteran's sleep apnea was not incurred in, aggravated by, or is otherwise due to his active service, including his periods of ACDUTRA.  As evidenced in the treatment records, the Veteran did not complain of, nor were there findings of, sleep problems/sleep apnea in any treatment records, medical examination reports, or reports of medical history prior to the September 2011 medical assessment conducted in connection with the Veteran's Reserve separation.  Thus, there were no complaints or findings of sleep apnea during any periods of active service.  The record also does not contain any reports or findings of sleep apnea during a period of ACDUTRA.  

The Veteran has asserted that he has experienced sleep apnea since the 1990's.  Such recent assertions, however, are inconsistent with, and outweighed by, other lay and medical evidence of record, including no reports in service treatment records of problems with snoring and/or being awaked gasping for breath, and no reports of snoring or waking gasping for breath in any reports of medical histories and/or service examinations prior to September 2011.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512  1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  Likewise, while the Veteran's spouse has indicated that the Veteran had had problems with snoring for seven years in her March 2012 statement in support of claim, her statement was prepared in connection with the Veteran's claim for benefits and is otherwise contradicted by the absence of such findings/reports in contemporaneous treatment records, medical examination reports, and reports of medical history of record prior to September 2011.  

Insomuch as the Veteran has attempted to establish a continuity of symptomatology or nexus through his own lay assertions, the Board finds that the etiology of sleep apnea falls outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  The evidence does not show clinical documentation of sleep apnea until many years after active service or in a period of ACDUTRA or INACDUTRA.  Consequently, the Veteran's opinion that purports to establish continuity of symptomatology or to relate sleep apnea to active service is of no probative value. 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, there is also no competent medical evidence of record relating any current sleep apnea to the Veteran's period of service.  The Veteran is not competent to provide a medical opinion regarding etiology of any currently diagnosed sleep apnea.

In summary, the competent, credible evidence of record indicates that the Veteran's current sleep apnea is not related to service, including any period of ACDUTRA.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert, 1 Vet. App. at 58 (1990). 


ORDER

Service connection for obstructive sleep apnea is denied.




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


